t c memo united_states tax_court doyle a king petitioner v commissioner of internal revenue respondent nevan y king petitioner v commissioner of internal revenue respondent docket nos filed date petitioners filed no federal tax returns for and and failed to produce books_and_records from which their taxable_income could be determined held respondent's application of consumer_price_index cpi to petitioners' return_information to determine their and income approved held further respondent's revised application of cpi to petitioners' return figures for the purpose of asserting increased deficiencies not approved held further petitioners are liable for additions to tax under sec_6651 i r c and i r c doyle a king and nevan y king pro_se robert e cudlip for respondent memorandum findings_of_fact and opinion nims judge respondent determined deficiencies in petitioners' federal_income_tax and additions to tax as follows doyle a king year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure- - big_number big_number additions to tax nevan y king additions to tax_year deficiency dollar_figure big_number big_number dollar_figure sec_6651 sec_6654 dollar_figure- - big_number by amended answer respondent asserts the following increased deficiencies doyle a king year deficiency sec_6651 sec_6654 dollar_figure big_number dollar_figure dollar_figure additions to tax big_number big_number dollar_figure dollar_figure nevan y king additions to tax_year deficiecncy sec_6651 sec_6654 dollar_figure big_number big_number big_number after concessions the issues for decision are whether petitioner doyle a king doyle received wages of dollar_figure and dollar_figure in and respectively whether petitioners received interest_income of dollar_figure and dollar_figure in and respectively whether doyle had schedule c income from his delta valley realty business of dollar_figure and dollar_figure in and respectively whether doyle had a schedule c business net_loss from matol of dollar_figure and dollar_figure in and respectively whether petitioner nevan yvonne king yvonne had schedule c income from her yvonne king real_estate business of dollar_figure and dollar_figure in and respectively whether yvonne had partnership income from the king anderson partnership of dollar_figure and dollar_figure in and respectively whether doyle is liable for self-employment taxes of dollar_figure and dollar_figure in and respectively whether yvonne is liable for self-employment taxes of dollar_figure and dollar_figure in and respectively whether petitioners are entitled to self-employment_tax deductions in and equal to one-half of their selfemployment tax whether petitioners are entitled to a deduction for two personal exemptions in each of the taxable years and whether petitioners' deduction for personal exemptions is subject_to a partial phase-out under sec_151 in whether petitioners are entitled to itemized_deductions of dollar_figure and dollar_figure in taxable years and respectively whether petitioners are liable for the addition_to_tax for failure_to_file pursuant to sec_6651 for and whether petitioners are liable for the addition to the tax for failure to pay estimated_tax pursuant to sec_6654 for and whether respondent correctly applied the consumer_price_index cpi to petitioners' joint_return figures to determine petitioners' and tax_liability and to establish asserted increased liabilities respondent concedes that petitioners are entitled to a filing_status of married filing joint_return findings_of_fact some of the facts have been stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners were residents of stockton california when they filed their petitions doyle is primarily a real_estate broker in and and in prior years he owned and operated a real_estate brokerage business under the name of delta valley realty delta valley during and yvonne worked at delta valley as a real_estate agent in yvonne received non-employee compensation income of dollar_figure from delta valley as reported on a form_1099 in the same year she had form_1099 non-employee compensation income of dollar_figure from phoenix international marketing corporation of sparks nevada neither petitioner filed a timely federal_income_tax return for or however copies of signed joint returns for and were stipulated respondent's opening brief states that these documents were delivered to respondent's counsel on date approximately weeks before the call of the calendar upon which this case was listed for trial official irs transcripts of petitioners' accounts do not reflect that the returns were ever formally filed petitioners' tax_year was the subject of a previous case in this court namely king v commissioner tcmemo_1994_318 for that year petitioners filed a joint federal_income_tax return since petitioners had filed no returns for and at the time respondent's agent began the audit of petitioners' tax affairs for those years and failed to provide records on the basis of which petitioners' correct liability could be determined the revenue_agent reconstructed petitioners' income for and by reference to information provided by third parties irp and by application of the consumer_price_index cpi to amounts reported on petitioners' return since doyle and yvonne filed no returns respondent issued separate notices of deficiency to them for the years in issue petitioners' joint_return contained three separate schedules c two for doyle and one for yvonne since california is community_property_state respondent took a protective position in the notices of deficiency attributing to each petitioner percent of such petitioner's income and also attributing to each petitioner percent of the other petitioner's schedule c income since respondent now concedes that petitioners' and income_tax_liability may be computed on the basis of married_filing_jointly respondent's protective position will be modified under rule the notice_of_deficiency issued to doyle was based upon the adjustments in the following chart dollar_figure item and source wages - information from third party irp interest - irp doyle king's two schedules c delta valley realty and matol - and - cpi one-half of yvonne's schedule c - yvonne king real_estate irp income cpi expenses big_number cpi based upon the figures rental income - source unknown -0- exemption deduction big_number self-employment_tax deduction mortgage interest_deduction - big_number dollar_figure big_number big_number big_number big_number and - irp schedule a phase-out amount big_number -0- big_number income_tax big_number prepayment credit big_number income_tax balance big_number big_number self-employment_tax big_number big_number big_number total_tax liability big_number big_number big_number big_number -0- total adjustments the revenue_agent who prepared the original deficiency notices totaled doyle's gross_income from the two schedules c and applied the cpi to that figure and totaled doyle's expenses from the two schedules c and applied the cpi to that figure to arrive at one combined schedule c net_income for doyle the prepayment credit was erroneously taken into consideration prior to arriving at the deficiency figure the deficiency should have been calculated without taking into consideration prepayment_credits the notice_of_deficiency issued to yvonne was based upon the adjustments in the following chart dollar_figure item and source one-half of doyle's wages - irp interest - irp one-half of doyle's two schedules c net_income schedule c yvonne king real_estate irp income cpi expenses big_number -0- cpi applied to the figures big_number rental income - source unknown -0- big_number exemption deduction big_number big_number dollar_figure big_number big_number self-employment_tax deduction big_number big_number _ _ mortgage interest_deduction - and - irp total adjustments big_number big_number big_number big_number per the deficiency_notice income_tax prepayment credit income_tax balance self-employment_tax total_tax liability big_number big_number big_number big_number big_number big_number -0 big_number big_number big_number the prepayment credit was erroneously taken into consideration prior to arriving at the deficiency figure the deficiency should have been calculated without taking into consideration prepayment_credits for and petitioners had income as reflected in third party documents as follows source diversified inc - doyle's wages union safe deposit bank interest stockton savings bank interest u s treasury king anderson partnership delta valley realty - yvonne's non-employee dollar_figure dollar_figure big_number compensation phoenix international marketing corporation big_number big_number respondent concedes that neither doyle or yvonne received dollar_figure in rental income for and that petitioners are entitled to a dollar_figure deduction in for early interest withdrawal penalty doyle had a net_loss of dollar_figure from his matol business in doyle had discontinued his involvement with the matol business by so is entitled to no loss deduction for that year doyle is liable for self-employment_tax based upon his net self-employment_income from his delta valley realty business reduced by a net_loss of dollar_figure from his matol business doyle is liable for self-employment_tax based upon his net self-employment_income from his delta valley realty business yvonne is liable for self-employment_tax based upon her net self-employment_income from her yvonne king real_estate sales service business she is also liable for self-employment_tax based upon her net self-employment_income from that business doyle is entitled to self-employment_tax deductions for and under sec_164 in amounts equal to one- half of his self-employment_income from delta valley realty in those years yvonne is entitled to self-employment_tax deductions for and under sec_164 in amounts equal to one-half of her self-employment_tax for those years petitioners are entitled to itemized_deductions in of dollar_figure which amount is mortgage interest of dollar_figure less dollar_figure of mortgage interest allowed on doyle's schedule c for delta valley realty petitioners are entitled to itemized_deductions in of big_number which amount is mortgage interest of dollar_figure less dollar_figure of mortgage interest allowed on doyle's schedule c for delta valley realty and the dollar_figure interest penalty referred to above petitioners made payments towards their tax_liability of dollar_figure which consists of an estimated_tax payment on date of dollar_figure plus a withholding_tax credit of dollar_figure based upon doyle's wages from diversified inc petitioners made no payments of their tax_liability a form_1041 u s fiduciary income_tax return for for an entity known as king trust was filed with the irs service_center in andover massachusetts on date a form_1041 u s fiduciary income_tax return for for an entity known as delta valley realty trust was filed with the irs service_center in philadelphia pennsylvania on date petitioners are entitled to one personal_exemption each for and petitioners' deduction for personal exemptions may be subject_to a computational partial phase-out under sec_151 in a corrected form_1041 for delta valley realty trust which was presented at trial but not filed with the irs reflects total income of dollar_figure and total deductions of dollar_figure on date doyle decided to untax after attending several tax_protester meetings his so-called untaxing followed pilot connection's method and techniques which included not signing tax returns william n van dyke a stockton california attorney advised doyle that in preparing for the trial of this case he doyle should not reveal any information about any trust in response to an informal request by the irs but only in response to a discovery order or subpoena opinion petitioners are in the real_estate business although they filed a joint income_tax return for which reflected substantial income from their joint endeavors they filed no returns for and the years in issue about weeks before trial they delivered signed joint returns for those years to respondent's counsel these documents are stipulated as part of the record petitioners failed to produce any records either during the audit process or in preparation for trial or at trial on the basis of which respondent or the court could reconstruct their income consequently respondent reconstructed petitioners' income by using third party information and application of the cpi to amounts appearing on petitioners' return as modified pursuant to our opinion in king v commissioner tcmemo_1994_318 although both petitioners participated in the trial of this case only doyle testified in his testimony he made no effort to establish the couples' correct taxable_income for the years in question rather his testimony consisted mainly of complaints about repeated irs audits which judging from this case were the result of petitioners' own persistent refusal to participate cooperatively in the audit process or preparation for trial respondent's determinations in the notices of deficiency are presumed correct and the burden_of_proof rests with petitioners to establish that such determinations are incorrect rule a respondent filed amended answers in which increased deficiencies are asserted and under the same tax_court rule respondent bears the burden_of_proof as to these increased amounts if a taxpayer fails to file a return the commissioner may reconstruct the taxpayer's income using third party information and such calculation is presumptively correct 574_f2d_467 9th cir affg tcmemo_1976_129 furthermore if a taxpayer fails to produce business books_and_records the commissioner is authorized to determine the taxpayer's income using the cpi in conjunction with a past year's return 680_f2d_1268 9th cir affg an unreported tax_court order petitioners complain that respondent's resort to third party information and the use of the cpi is unfair because was a much better year for them than and due to the collapse of the california real_estate market the fact that the court has no way of evaluating this contention is of petitioners' own doing due to their hit or miss approach for presenting evidence in this case we also note that the corrected form_1041 for the delta valley realty trust reported gross_income of dollar_figure an indication that petitioners' real_estate activities continued to generate substantial sums for that year at least as previously stated respondent filed an amended answer in which increased deficiencies are asserted these increased deficiencies constitute new matters as to which respondent has the burden_of_proof rule a 77_tc_881 respondent argues that the theory that was essentially relied upon in determining the original deficiencies was relied upon in arriving at the increased deficiencies accordingly respondent argues that she has sustained her burden_of_proof as to the new matters through the same theory approach and through the testimony of a revenue_agent who prepared the revised revenue_agent's_report upon which respondent's increased deficiency figures are based insofar as the asserted increased deficiencies are based upon cpi extrapolations we do not agree with respondent respondent cites no authority to support her position and we know of none the presumption of correctness in favor of the commissioner is a procedural device that requires the taxpayer to come forward with enough evidence to support a finding contrary to the commissioner's determination 512_f2d_882 9th cir affg tcmemo_1972_133 the court_of_appeals for the ninth circuit has characterized the burden_of_proof as a burden of persuasion id in the case before us respondent's initial determinations though based upon cpi extrapolations are entitled to the presumption of correctness which petitioners have failed to overcome they have failed to introduce any reliable evidence on the basis of which the court could arrive at a conclusion as to their tax_liabilities different from that determined by respondent giving effect of course to certain concessions by respondent the same may not be said of the increased deficiencies asserted in the amended answer the cpi extrapolations standing alone without the presumption of correctness that the deficiency notices afford are insufficient to satisfy respondent's burden_of_proof in this case cpi extrapolations are almost by definition educated guesses which respondent may reasonably rely upon in deficiency notices under conditions similar to those in this case which taxpayers may refute by introducing specific objective evidence showing the correct_tax liability but here respondent has the burden_of_proof as to asserted increased deficiencies under rule a and we do not accept these educated guesses as substitutes for actual facts to satisfy respondent's burden_of_proof or in the words of the rockwell v commissioner supra the burden of persuasion respondent's increased deficiencies are based to some extent upon specific third party information or upon documents furnished by petitioners themselves containing data constituting admissions against interest these items are detailed in our findings_of_fact and are sufficient to shift to petitioners the burden of going forward with the evidence which petitioners have not carried we therefore sustain the increased deficiencies to the extent based upon this type of evidence we have based our findings_of_fact upon the application of the cpi to petitioners' return third party documentation and respondent's concessions but not by applying the cpi to support respondent's asserted increased deficiencies no useful purpose would be served by reiterating each of these items at this point petitioners presumably on the advice of counsel declined to furnish copies of trust instruments or other documents that would explain petitioners' relationship to the king trust or the delta valley realty trust doyle testified that he could get the trust income if there was income the corrected form_1041 for the delta valley realty trust reflected other income of dollar_figure and net_income of dollar_figure the scanty information that petitioners have chosen to reveal about the two trusts is insufficient to overcome the presumption of correctness of respondent's determination as modified herein for sec_1401 imposes a tax on self-employment_income of individuals respondent properly determined that petitioners are liable for self-employment_tax on their respective business incomes in and sec_164 provides a deduction to an individual of an amount equal to one-half of the taxes imposed by sec_1401 for the taxable_year the amounts of selfemployment taxes due and allowable deductions under sec_164 will be computed under rule petitioners are entitled to one deduction each for personal exemptions under sec_151 subject however to a possible phaseout under sec_151 the allowable amounts will also be established in the rule_155_computations the rule_155_computations will also give effect to respondent's concession that petitioners are entitled to a filing_status of married filing joint_return sec_6651 imposes an addition_to_tax of percent for each month or portion thereof that a return is delinquent up to a maximum of percent while petitioners delivered signed and joint returns to respondent's counsel on date they filed nothing for those years prior to that time since extensions of time within which to file were neither requested nor granted for and the returns for those years were due on date and date respectively petitioners are therefore liable for the 25percent delinquency additions to tax for and pursuant to sec_6651 petitioners made a estimated_tax payment of dollar_figure and are entitled to a dollar_figure withholding_tax credit for and made no estimated_tax payments for petitioners are liable for the addition_to_tax under sec_6654 for failing to make sufficient estimated_tax payments for those years the correct amounts of underpayment and additions to tax under sec_6654 will be determined under rule to reflect the foregoing decisions will be entered under rule
